MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       Nov 15 2017, 8:46 am

regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Ann Johnson                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
Danielle L. Gregory                                      Toby J. Gill
Indianapolis, Indiana                                    Katherine A. Cornelius
                                                         Robert J. Henke
                                                         Deputy Attorneys General



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        November 15, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         49A02-1706-JT-1256
G.C. (Minor Child)
                                                         Appeal from the Marion Superior
And                                                      Court
R.C. (Mother),                                           The Honorable Marilyn Moores,
Appellant-Respondent,                                    Judge
                                                         The Honorable Scott Stowers,
        v.                                               Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                49D09-1606-JT-716
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017             Page 1 of 17
      Riley, Judge.


                                   STATEMENT OF THE CASE
[1]   Appellant-Respondent, R.C. (Mother), appeals the trial court’s Order

      terminating her parental rights to her minor child, G.C. (Child).


[2]   We affirm.


                                                      ISSUE
[3]   Mother raises one issue on appeal, which we restate as follows: Whether the

      Indiana Department of Child Services (DCS) presented clear and convincing

      evidence to support the termination of Mother’s parental rights.


                         FACTS AND PROCEDURAL HISTORY
[4]   Mother is the biological parent of the Child, born on February 4, 2014. 1

      Mother has three additional children who are not involved in these

      proceedings, although Mother no longer has custody of any of her children. In

      fact, Mother no longer has parental rights to her two oldest sons, primarily due

      to a long-time struggle with substance abuse. 2 On May 31, 2015, DCS filed a

      petition alleging the nearly sixteen-month-old Child to be a Child in Need of

      Services (CHINS). The CHINS petition articulated that Mother had been




      1
          The Child’s biological father is unknown.
      2
        With Mother’s consent, her oldest son, born July 4, 2007, was adopted in 2009; in 2011, her parental rights
      to her second son, born August 20, 2008, were terminated; and Mother’s youngest son, born September 20,
      2016, is the subject of an ongoing case with DCS. The Child is Mother’s third son.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017         Page 2 of 17
      arrested on prostitution charges, leaving the Child without a caregiver.

      Additionally, DCS alleged that Mother lacked stable housing. Furthermore,

      DCS noted concerns regarding Mother’s history of substance abuse and a

      history of prostitution, 3 as well as DCS’s prior involvement with her two oldest

      children. The Child was placed in foster care.


[5]   On June 1, 2015, the trial court held a combined initial and detention hearing,

      at which Mother failed to appear. The trial court granted wardship of the Child

      to DCS and determined that Mother was prohibited from exercising parenting

      time until she appeared in court. Thus, on June 15, 2015, the trial court held a

      continued initial/detention hearing. Mother appeared, and the trial court

      ordered that she receive supervised parenting time, with the opportunity for

      unsupervised parenting time upon the recommendation of DCS and other

      service providers.


[6]   On August 24, 2015, the trial court held a fact-finding hearing; Mother did not

      appear but was represented by counsel. On Mother’s behalf, her attorney

      entered an admission, and the trial court accordingly adjudicated the Child a

      CHINS. The same day, the trial court issued a Dispositional Order requiring

      Mother to participate in services as a condition for reunification with the Child.

      Specifically, the trial court ordered Mother to engage in a home-based therapy




      3
        In addition to her May 28, 2015 charge for prostitution, to which Mother pled guilty as a Level 6 felony
      and was sentenced to 365 days of home detention and 180 days of probation, she was convicted on October
      24, 2013, for prostitution in two other cases. It also appears that Mother was convicted of a substance abuse
      offense in 2011 and gave birth to the Child while serving that sentence.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017          Page 3 of 17
      program and to follow all recommendations; to engage in a home-based case

      management program and follow all recommendations; to complete a

      substance abuse assessment and follow all treatment recommendations; and to

      submit to random drug and alcohol screens.


[7]   Thereafter, Mother made minimal effort to participate with the required

      services. DCS referred her for a substance abuse assessment and treatment on

      three separate occasions. While she completed an assessment at some point,

      she never followed through with the recommended treatment. In fact, it was

      not until the end of December 2016—less than two months prior to a scheduled

      hearing on the termination of Mother’s parental rights—that Mother requested

      a referral and began seeing a therapist to address her substance abuse and other

      issues. Even after completing her intake appointment in January of 2017,

      Mother missed several sessions with the therapist, and the evidence

      demonstrates that Mother continues to deny having any addiction to controlled

      substances. In fact, Mother was deceptive to the therapist regarding her drug

      use. As nearly thirty positive drug screens—collected between August 20, 2015,

      and February 6, 2017—establish, Mother regularly abuses benzodiazepines (i.e.,

      Xanax), opiates (i.e., codeine, hydromorphone, and morphine), cocaine,

      marijuana, and others. A toxicologist testified that the levels of morphine and

      other opiate metabolites in Mother’s system indicate that her preferred drug is

      heroin. Mother never provided DCS with a valid prescription to justify the

      presence of some of those substances in her system. Mother insisted that she

      does not “use drugs on a daily basis and I don’t see how lack of services and


      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 4 of 17
      stuff like that, I’m being punished for it, because they haven’t given me the

      things that I need to even complete this.” (Tr. Vol. II, p. 28).


[8]   It does appear that Mother, to some extent, engaged in home-based case

      management. Mother has stable housing, but she is entirely supported by

      family members as she has not had regular employment since she worked at

      McDonald’s at age fifteen. Mother claimed that, as a result of a childhood car

      accident, she experiences seizures if she doesn’t take medicine, eat right, and

      get enough sleep. At the encouragement of her family, Mother stated that she

      applied for social security disability benefits 4 even though she readily conceded

      that her seizures are under control and do not affect her ability to work. Rather,

      she explained that she is unemployed because “I don’t have to [work]. I have

      to deal with this 24/7 and fake [c]ourt dates and missed [c]ourt dates and all

      kinds of stuff.” (Tr. Vol. II, p. 35).


[9]   Without a job placing any constraints on her schedule, Mother was offered two-

      hour visits with the Child three times per week. Yet, according to the records

      maintained by the Child’s foster parents, Mother attended about forty of

      approximately 128 possible visits with the Child between March of 2016 and

      January of 2017. Mother insisted that she saw the Child “every chance [she]

      could,” and blamed the foster parents and her service provider for the missed

      visits. (Tr. Vol. II, p. 17). However, the visits occurred while the Child was at




      4
        It does not appear that any decision on Mother’s application had been rendered at the time of the
      termination hearing.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017         Page 5 of 17
       daycare, and there is no evidence that the foster family interfered with visits.

       No evidence was presented to indicate how the visits went or whether Mother

       appropriately parented the Child during those times.


[10]   On June 16, 2016, DCS filed a petition to terminate Mother’s parental rights to

       the Child. After the filing, Mother’s participation continued to be minimal,

       especially her visits with the Child. Around December of 2016, the foster

       parents noticed that the Child’s mood would change following a visit with

       Mother. Normally a very easy-going Child, he was suddenly “grouchy and

       temperamental,” and despite having long been potty-trained, the Child began

       having accidents following visits. (Tr. Vol. II, p. 112). The foster parents

       reported their concerns to DCS. As a result, on January 19, 2017, the trial

       court ordered that Mother’s visits be suspended. Following the suspension of

       Mother’s visits, the Child resumed his happy mood and has not had any further

       issues with potty-training accidents.


[11]   On February 7 and March 28, 2017, the trial court conducted a hearing on

       DCS’s termination petition. Along with evidence of Mother’s ongoing drug use

       and refusal to complete the necessary services for reunification, evidence was

       presented that the Child has thrived in his foster care placement, and his foster

       parents intend to adopt him. DCS and the Child’s guardian ad litem (GAL)

       testified that termination would be in the Child’s best interests because he is

       bonded to the foster parents and is in a safe and stable home. On the other

       hand, Mother argued that her parental rights should not be terminated because

       DCS and her service providers had not properly assisted her; she had not

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 6 of 17
       received “a fair shot” with the drug screens because she has “[n]ever in [her]

       life” used cocaine or heroin; her arrest which initiated DCS’s involvement was

       merely “a tactic” utilized by the FBI because she “know[s] for a hundred

       percent fact that [she] wasn’t” engaging in prostitution; and she never abused or

       neglected the Child. (Tr. Vol. III, pp. 44, 46, 51). On May 16, 2017, the trial

       court issued its Order terminating Mother’s parental rights to the Child. The

       trial court specifically concluded that “[t]here is a reasonable probability that

       the conditions that resulted in the Child’s removal and continued placement

       outside of the home will not be remedied by . . . [M]other”; that [c]ontinuation

       of the parent-child relationship poses a threat to the [C]hild’s well-being”; and

       that “[t]ermination of the parent[-]child relationship is in the best interests of the

       [C]hild.” (Appellant’s App. Vol. II, p. 15).


[12]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[13]   Mother appeals the trial court’s termination of her parental rights. A parent has

       an “interest in the care, custody, and control of his or her children [that] is

       ‘perhaps the oldest of the fundamental liberty interests.’” In re G.Y., 904 N.E.2d

       1257, 1259 (Ind. 2009) (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)).

       Thus, the Fourteenth Amendment to the United States Constitution protects

       “the traditional right of parents to establish a home and raise their children.”

       Id. Yet, it is also well established that “parental rights are not absolute and


       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 7 of 17
       must be subordinated to the child’s interests when determining the proper

       disposition of a petition to terminate parental rights.” S.L. v. Ind. Dep’t of Child

       Servs., 997 N.E.2d 1114, 1122 (Ind. Ct. App. 2013) (internal quotation marks

       omitted) (quoting In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010)). Termination

       of parental rights is proper if “parents are unable or unwilling to meet their

       parental responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. We acknowledge

       that the termination of a parent-child relationship is “an extreme measure and

       should only be utilized as a last resort when all other reasonable efforts to

       protect the integrity of the natural relationship between parent and child have

       failed.” K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015)

       (internal quotation marks omitted).


[14]   Upon review of a trial court’s termination of parental rights, our court does not

       reweigh evidence or assess the credibility of witnesses. In re G.Y., 904 N.E.2d at

       1260. We “consider only the evidence and reasonable inferences that are most

       favorable to the judgment.” Id. Additionally, the trial court issued specific

       findings of fact and conclusions thereon, which requires application of the two-

       tiered standard of review set forth in Indiana Trial Rule 52(A): “[f]irst, we

       determine whether the evidence supports the findings, and second we determine

       whether the findings support the judgment.” Id. We “shall not set aside the

       findings or judgment unless clearly erroneous, and due regard shall be given to

       the opportunity of the trial court to judge the credibility of the witnesses.” Ind.

       Trial Rule 52(A). A trial court has clearly erred “if the findings do not support

       the trial court’s conclusions or the conclusions do not support the judgment.”

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 8 of 17
       In re G.Y., 904 N.E.2d at 1260 (quoting Bester v. Lake Cnty. Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005)).


                                            II. Termination Statute

[15]   To support the termination of a parent’s rights, DCS must prove, in relevant

       part, that a child has been removed from the home for a certain period, and


               (B) that one (1) of the following is true:
                  (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
                  (ii) There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
                  (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS].
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS is required to establish each element by clear

       and convincing evidence. In re G.Y., 904 N.E.2d at 1260.


[16]   On appeal, Mother does not challenge the trial court’s conclusions that the

       Child has been removed from her care for the requisite time or that DCS has

       established a satisfactory plan for the Child’s care and treatment going forward.

       She contends that there is insufficient evidence to support the trial court’s

       conclusions that there is a reasonable probability either that the conditions

       resulting in the Child’s removal and continued placement outside the home will

       not be remedied or that the continuation of the parent-child relationship poses a

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 9 of 17
       threat to the Child’s well-being 5 and that termination is in the Child’s best

       interests. We address each argument in turn.


                                             A. Remediation of Conditions

[17]   Mother claims that the evidence does not support the trial court’s conclusion

       that there is a reasonable probability that she will not remedy the conditions

       resulting in the Child’s removal and continued placement outside the home. In

       determining whether there is a reasonable probability that conditions will not be

       remedied, we must identify what conditions led to the Child’s “placement and

       retention” outside the home and subsequently determine whether there is a

       reasonable probability that those conditions will not be remedied. K.T.K. v. Ind.

       Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). In making these

       decisions, “the trial court must judge a parent’s fitness as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions—balancing a parent’s recent improvements against habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (citation omitted) (internal quotation marks omitted) (quoting Bester, 839

       N.E.2d at 152; K.T.K., 989 N.E.2d at 1231). “Habitual conduct may include




       5
          Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; thus, DCS need only prove one of the
       three elements listed. See In re A.K., 924 N.E.2d 212, 220-21 (Ind. Ct. App. 2010), trans. dismissed. In this
       case, DCS did not allege that the Child has been twice adjudicated a CHINS. Therefore, the relevant inquiry
       is whether DCS established the existence of a reasonable probability either that the conditions resulting in the
       Child’s removal or continued placement outside the home will not be remedied or that the continuation of the
       parent-child relationship poses a threat to the Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017          Page 10 of 17
       ‘criminal history, drug and alcohol abuse, history of neglect, failure to provide

       support, and lack of adequate housing and employment.’” K.E., 39 N.E.3d at

       647. “A pattern of unwillingness to deal with parenting problems and to

       cooperate with those providing social services, in conjunction with unchanged

       conditions, support a finding that there exists no reasonable probability that the

       conditions will change.” Lang v. Starke Cnty. Office of Family & Children, 861

       N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. DCS “is not required to

       provide evidence ruling out all possibilities of change; rather, it need only

       establish that there is a reasonable probability that the parent’s behavior will not

       change.” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct.

       App. 2013) (internal quotation marks omitted), trans. denied.


[18]   In this case, the Child was taken into DCS custody and placed in foster care

       because Mother was arrested for prostitution, leaving the Child without a

       suitable caregiver. Furthermore, DCS raised concerns regarding Mother’s

       history of substance abuse and prostitution, as well as her lack of stable

       housing. According to Mother, the evidence does not establish a reasonable

       probability that these issues will not be remedied because


               [b]y the time of the termination trial, Mother’s criminal matters
               were resolved with a guilty plea. She’d maintained stable
               housing for seven (7) to eight (8) months and she was [sic]
               pending a claim for social security benefits. Admittedly,
               [M]other continued to test positive for substances she was not
               prescribed up to the day prior to the start of her termination trial;
               however, she had completed a substance abuse assessment, and
               she was participating with home based case management and
               home based therapy at the time of the termination trial.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 11 of 17
       (Appellant’s Br. p. 18) (internal citations omitted). We find no merit in

       Mother’s argument.


[19]   The trial court found, in part, that Mother “has had a year and a half to put

       forth an effort to address issues but has not shown much of an interest in doing

       so. Stability and sobriety remain major issues. She continues to test positive

       for marijuana and heroin and even tested positive for marijuana, morphine, and

       opiates the day before this termination trial began.” (Appellant’s App. Vol. II,

       p. 15). Despite Mother’s attempt to convince this court to reweigh evidence

       concerning her partial and last-minute compliance, we find that the trial court’s

       determination is clearly supported by the record.


[20]   While Mother pled guilty to the prostitution offense that resulted in the Child’s

       removal, the fact remains that Mother has a history of prostitution and, instead

       of accepting responsibility and attempting to make changes in her life to avoid

       returning to the same lifestyle, she denied any wrongdoing and claimed that her

       third prostitution conviction was a conspiracy orchestrated by the FBI. 6

       Similarly, from the time of the Child’s removal until the termination hearing,

       Mother denied having any substance abuse issues even though she had nearly

       thirty positive drug screens for a variety of illicit substances. Mother refused

       DCS’s repeated attempts to help her overcome her addiction until shortly before




       6
         It should be noted that Mother was convicted of prostitution because she, in exchange for money, did
       “knowingly fondle the genitals of another person,” who turned out to be a detective with the Indianapolis
       Metropolitan Police Department; there is no indication of FBI involvement. (GAL’s Exh. II).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017       Page 12 of 17
       the termination hearing, and it was well within the trial court’s prerogative to

       disregard those efforts. See K.T.K., 989 N.E.2d at 1234 (noting that the trial

       court may “disregard the efforts [parent] made only shortly before termination

       and to weigh more heavily [parent’s] history of conduct prior to those efforts”).

       Mother suggested that some of her positive results were due to prescribed

       medications for her medical conditions, but she never presented valid

       prescriptions to support such a claim. Mother further speculated that the results

       of the drug screens were faulty or that her body had somehow metabolized

       prescription drugs into cocaine, and she denied ever having used cocaine or

       heroin. Her dubious claims are made even more suspect by the fact that the

       CHINS records from her two oldest children are replete with evidence of

       Mother’s long-standing abuse of heroin. We recognize that Mother’s drug

       addiction undoubtedly affects her ability to parent the Child. Addiction


               affects the body. It affects how you think. It affects how you
               live. It affects your entire life. So, if you have a parent who is in
               active addiction, the[ir] complete functioning as an individual is
               affected by their drug of choice, because they are dedicated to
               only one thing, which is maintaining that level of drug in their
               body.


       (Tr. Vol. II, p. 47).


[21]   Despite stable housing as of the termination hearing, Mother relies entirely on

       her family for support. She sees no need to seek employment, and she filed for

       social security disability benefits despite a clear admission that her seizures do

       not interfere with her ability to work. It is up to Mother to be able to support

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 13 of 17
       and care for the Child’s needs, and there is nothing in the record to indicate

       whether the generosity of her family will continue indefinitely. Finally, but

       significantly, Mother’s inconsistent visitation with the Child is simply

       inexcusable. Instead of prioritizing the Child and considering the ramifications

       of her actions on his emotions, Mother inexplicably failed to appear for nearly

       ninety opportunities for visitation between March of 2016 and January of 2017.

       See Lang, 861 N.E.2d at 372 (“[T]he failure to exercise the right to visit one’s

       children demonstrates a ‘lack of commitment to complete the actions necessary

       to preserve [the] parent-child relationship.’” (second alteration in original)).

       Accordingly, we find that DCS presented clear and convincing evidence to

       support the trial court’s determination that there is a reasonable probability that

       the conditions resulting in the Child’s removal and continued placement

       outside of Mother’s care will not be remedied. 7


                                            B. Best Interests of the Child

[22]   Mother also claims that the evidence does not support the trial court’s

       determination that termination is in the Child’s best interests. The purpose of

       terminating a parent-child relationship is to protect the child, not to punish the

       parent. In re C.C., 788 N.E.2d 847, 855 (Ind. Ct. App. 2003), trans. denied.

       Thus, while “[c]lear and convincing evidence need not reveal that the continued




       7
         Having found that there is sufficient evidence of a reasonable probability that conditions will not be
       remedied, we need not address the alternative element of Indiana Code section 31-35-2-4(b)(2)(B) regarding
       whether the continuation of the parent-child relationship poses a threat to the Child’s well-being. See In re
       A.K., 924 N.E.2d at 220-21.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017         Page 14 of 17
       custody of the parent . . . is wholly inadequate for the child’s very survival[,] . . .

       it is sufficient to show . . . that the child’s emotional and physical development

       are threatened by the respondent parent’s custody.” K.T.K., 989 N.E.2d at

       1234-35 (quoting Bester, 839 N.E.2d at 148). When considering whether

       termination would be in a child’s best interests, the trial court must “look

       beyond the factors identified by [DCS] and . . . look to the totality of the

       evidence.” A.D.S., 987 N.E.2d at 1158. “The trial court need not wait until the

       child is irreversibly harmed such that the child’s physical, mental and social

       development is permanently impaired before terminating the parent-child

       relationship.” K.T.K., 989 N.E.2d at 1235. It is well established that

       “[p]ermanency is a central consideration in determining the [child’s] best

       interests.” Id. (alterations in original) (quoting In re G.Y., 904 N.E.2d at 1265).


[23]   While Mother “concedes the [C]hild needs permanency in a stable

       environment[,]” she insists that “she has demonstrated a willingness to provide

       the same.” (Appellant’s Br. p. 20). She cites her seven-to-eight months of

       consistent housing and her pursuit of financial assistance through social security

       benefits as examples of stability. She further notes that when the Child “was

       removed and placed in foster care, he was a really good baby, he was

       developmentally on target, and he didn’t have any issues.” (Appellant’s Br. p.

       20). Again, we are unpersuaded by Mother’s argument.


[24]   At the time of the termination hearing, the Child had been removed from

       Mother’s care for nearly two years. During that time, Mother consistently

       abused drugs, refused DCS’s attempts to get her into treatment, and even

       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 15 of 17
violated her probation in the prostitution case. Mother was afforded numerous

opportunities to maintain a relationship with the Child, but she instead missed

a majority of her visits—to the point that it caused the Child to experience

emotional issues. Both DCS and the Child’s GAL recommended that

termination of Mother’s parental rights was necessary for the Child’s best

interests. DCS and the GAL agreed that the Child needs a safe and stable

home and that Mother “has had plenty of time” to make the necessary changes

to be a fit parent, which she failed to do. (Tr. Vol. III, p. 40). It is well

established that “the recommendation by both the [DCS] case manager and

child advocate to terminate parental rights, in addition to evidence that the

conditions resulting in removal will not be remedied, is sufficient to show by

clear and convincing evidence that termination is in the child’s best interests.”

A.D.S., 987 N.E.2d at 1158. Furthermore, the evidence demonstrates that the

Child


        has a bond [with the foster parents] and the bond is very
        appropriate . . . . They are able to meet all his needs. The home
        is stable and suitable. They’re consistent with him. He is in pre-
        school and soon to start a sport. They’re just consistent and he’s
        bonded with them. He loves them and they’re his family.


(Tr. Vol. III, p. 38). Accordingly, we find ample evidence to support the trial

court’s determination that termination is in the Child’s best interests.




Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 16 of 17
                                             CONCLUSION
[25]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the termination of Mother’s parental rights.


[26]   Affirmed.


[27]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 49A02-1706-JT-1256 | November 15, 2017   Page 17 of 17